Citation Nr: 0312164	
Decision Date: 06/09/03    Archive Date: 06/16/03

DOCKET NO.  01-00 441	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUES

1.  Entitlement to service connection for right knee 
disorder.  

2.  Entitlement to service connection for low back strain, 
claimed as secondary to service-connected left knee 
disability.  

3.  Entitlement to a disability rating in excess of 30 
percent, prior to March 28, 2001, for left knee disability.  

4.  Entitlement to a disability rating in excess of 30 
percent, effective June 1, 2001, for left knee disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESSES AT HEARING ON APPEAL

Veteran and friend


ATTORNEY FOR THE BOARD

Martin F. Dunne, Counsel


INTRODUCTION

The veteran served on active duty from  June 13, 1960, to 
November 22, 1960.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manchester, New 
Hampshire.  

In a September 2001 decision, the Board denied service 
connection for right knee disorder and for low back strain, 
claimed as secondary to service-connected left knee 
disability, and denied, as well, a rating in excess of 30 
percent for left knee disability, prior to March 28, 2001, 
(the effective date of a 100 percent temporary total rating 
based on convalescence) and remanded the issue of a rating in 
excess of 30 percent, effective from June 1, 2001, (the 
effective date following the termination of the temporary 
total 100 percent rating based on convalescence) for left 
knee disability.  The denial of service connection for the 
claimed disorders and for an increased rating for left knee 
disability, prior to Mach 28, 2001, constituted a decision of 
the Board as to those issues.  The remand portion of the 
Board's decision constituted a preliminary order.  The 
veteran appealed the Board's decision to the United States 
Court of Appeals for Veterans Claims (Court).  

In a November 2002 order, the Court granted the parties' 
Joint Motion for Remand of that portion of the Board's 
September 2001 that denied service connection for a right 
knee disorder, service connection for low back strain, and an 
increased evaluation for left knee disability, prior to March 
28, 2001, and to Stay Further Proceedings.  Pursuant to the 
actions requested in the Joint Motion, the Court vacated the 
Board's the aforementioned part of the Board's decision and 
remanded those issues to the Board for issuance of a 
readjudication decision that takes into consideration and is 
in compliance with the Veterans' Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) 
(VCAA).  

While the case was with the Court, the issue remanded by the 
Board in its September 2001 decision, entitlement to a rating 
in excess of 30 percent for left knee disability, effective 
June 1, 2001, was denied by the RO.  The veteran pursued his 
appeal on that issue; hence, that issue is again before the 
Board.  


REMAND

In the September 24, 2001, decision, the Board found that the 
VCAA was applicable to the veteran's claim and that he had 
been made aware of the VCAA's duty to notify provisions.  
However, in the November 2002 Joint Motion, it was argued 
that the communication contained in the veteran's record did 
not satisfy the standard erected by the VCAA, namely, VA 
failed to inform the veteran which evidence VA will seek to 
provide and which evidence the veteran was to provide, citing 
Quartuccio v. Principi, 16 Fed. App. 183, 187 (2002) (decided 
subsequent to the Board's September 2001 decision).  

The Joint Motion also argued that VA failed to discuss 
adequately the amended duty to notify with respect to the 
veteran's reopening of a claim for service-connected 
benefits.  Specifically, VA failed to discuss the requirement 
that the required notice to the veteran of the information 
and evidence necessary to substantiate his claim, indicate 
what portion of any such information or evidence is to be 
provided by which party, and failed to discuss whether the 
documents that it referenced, or any other document in the 
record, satisfied that requirement, citing Charles v. 
Principi, 16 Vet. App. 370, 373-74 (2002) (also decided 
subsequent to the Board's September 2001 decision).  Hence, 
because VA failed to discuss the notice requirement, VA did 
not consider all applicable provisions of law and provide an 
adequate statement of reasons or bases for its decision.  See 
Quartuccio, 16 Fed. App. at 187; Charles, 16 Vet. App. at 
373-74.  

The Joint Motion noted that the Board's September 2001 
decision cited to the statements of the case, supplemental 
statements of the case, a personal hearing, medical 
examination, and a Board remand; however, the Board failed to 
indicate if, or how, those documents notified the veteran of 
who was responsible for obtaining the evidence necessary to 
substantiate his claim.  Further, the Joint Motion argued 
that the veteran was not advised of the evidence necessary to 
substantiate his claim or which evidence he would be 
responsible for providing and which evidence VA would seek to 
obtain.  

In addition, inasmuch as the previously remanded issue 
pertaining to a rating in excess of 30 percent for left knee 
disability, effective June 1, 2001, was predicated on the 
above-mentioned procedural notifications, which were deemed 
insufficient by the Court in its November 2002 order, that 
issue, too, is  included in this remand.  
Further, in consideration of secondary service connection for 
low back strain, the RO should consider Allen v. Brown, 7 
Vet. App. 439 (1995), which held that when aggravation of a 
veteran's nonservice-connected condition is proximately due 
to or the result of a service-connected disability, here 
claimed as left knee disability, the veteran shall be 
compensated for the degree of disability, but only that 
degree, over and above the degree of disability existing 
prior to aggravation.  See 38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.310, 3.322 (2002)  

In view of the foregoing, the case is remanded for the 
following:

1.  The RO must review the claims file, 
including the Joint Motion referred to 
above, and ensure that all notification 
and development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2000) and 38 C.F.R. § 3.159 (2002) 
are fully complied with and satisfied.  

2.  Thereafter, the RO should readjudicate 
this claim on all four issues noted in 
this remand, to include consideration 
under Allen of secondary service 
connection for low back strain.  If the 
benefits sought on appeal remain denied, 
the veteran and his representative should 
be provided a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999).  This claim must be afforded expeditious treatment by 
the RO.  The law requires that all claims that are remanded 
by the Board of Veterans' Appeals or by the United States 
Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


___________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


